Citation Nr: 0017582	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  97-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left foot, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to October 
1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was previously before the Board in May 1998.  At 
that time, the issue of entitlement to an increased rating 
for the residuals of a shell fragment wound of the left foot, 
as well as the issue of entitlement to special monthly 
compensation on account of the loss of use of the left foot 
was remanded.  Special monthly compensation was granted and 
that issue is no longer before the Board.  Grantham v. Brown, 
114 F 3rd 1156 (1997).  The RO has returned the case to the 
Board for a review of the remaining issue on appeal.  

In an August 1999 rating decision, the RO granted special 
monthly compensation on account the loss of use of the left 
foot.  An effective date of April 11, 1997 was assigned.  In 
an October 1999 rating decision, the RO granted service 
connection for low back and right knee disorders, assigning 
an evaluation of 10 percent for each of these disorders.  The 
veteran has disagreed with the evaluations and effective date 
that were assigned.  The RO issued a statement of the case, 
but the veteran has not, as yet submitted an appeal.  
Accordingly, these issues are not currently before the Board 
for appellate consideration.


FINDING OF FACT

The veteran has loss of use of the left foot.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
residuals of a shell fragment wound of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Code 5167 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service medical records show that the veteran was struck by 
several pieces of shrapnel during an enemy shelling near 
Lesfay, France in July 1944.  He sustained a compound, 
comminuted fracture of all of the tarsal bones, the base of 
the 3rd metatarsal, and the traumatic amputation of the 4th 
toe of the left foot.  He was taken to an evacuation hospital 
where the wounds were debrided and the fractures reduced as 
well as possible.  His foot was casted several times and he 
underwent several surgical procedures.  He was eventually 
transferred to a hospital in the United States.  He remained 
hospitalized with significant drainage of the wound for 
several months.  He developed osteomyelitis.  Healing 
eventually occurred following additional surgical treatment 
in November 1945.  

His service records show that his awards include the Combat 
infantry Badge and the Purple Heart Medal.

An examination was conducted by VA in September 1948.  At 
that time, marked deformity of the left ankle and foot was 
noted.  There were multiple scars over the ankle and foot.  
There was no motion of the foot, except for 5 degrees of 
flexion.  There was 1 and 3/4 inch shortening of the foot.  
There was no motion of the toes.  The 4th toe had been 
amputated.  There was marked tenderness over the external 
malleolus, and under the first toe.  The metatarsal and 
tarsal joints were ankylosed.  The left leg was 3/4 of an inch 
shorter than the right.  The pertinent impression was 
deformity, left foot and ankle, with limitation of motion, 
traumatic amputation of the left 4th toe, the residuals of a 
gunshot wound and osteomyelitis.  

An examination was conducted by VA in June 1997.  At that 
time, the veteran reported that he had no motion in his foot 
and had difficulty with inclined surfaces.  He stated that he 
had no significant pain.  An examination of the foot showed a 
hallux valgus deformity with a bunion over the metatarsal 
phalangeal joint of the great toe.  The 4th toe was absent.  
There was scaling about the entire left foot.  There was zero 
degrees range of motion of the ankle or hindfoot.  There was 
no tenderness.  Sensation was normal.  There was good 
capillary refill.  There was a 3 by 3 cm scar that 
represented a skin graft on the dorsum of the left foot.  
There was also a 6 cm longitudinal incision on the anterior 
aspect of the ankle.  The incision was slightly paler than 
the other skin color, non-tender and level with the skin.  
There was a 12 cm incision on the lateral aspect of the left 
ankle, that was also paler than the skin color.  It too was 
non-tender and level with the surrounding skin.  The veteran 
used a shoe lift that was approximately an inch and a half.  
X-rays of the left foot revealed a fusion of the tibia with 
the foot as well as a fusion of the entire hindfoot and 
midfoot.  The distal 6 to 7 cm of his fibula was absent.  The 
impression was status post gunshot wound with severe shrapnel 
injuries to the left foot, resulting in osteomyelitis and a 
subsequent fusion of the left ankle and entire left foot.  

An examination was conducted by VA in November 1998.  The 
veteran stated that, although he had been functioning 
relatively well, he had noted that over the past 20 years he 
had had difficulty with uneven surfaces, including inclines.  
He stated that he had chronic pain about the ankle, but it 
was not significant enough to limit his ambulation.  He used 
a lift in his shoe and a golf cart for the majority of his 
long walks.  On examination, there was approximately 3 to 4 
cm shortening of the left leg when compared to the right.  
Gait was antalgic on the left, but there was good cadence and 
the veteran was able to make plantigrade foot response on the 
left.  Postoperative changes were noted about the left foot.  
There was some loss of plantar soft tissues and a cushion on 
the plantar surface of the foot.  There was some mild 
tenderness to palpation over the plantar surface of the 
metatarsal shaft.  He had recently had some bone fragments 
expel form the wound.  There were no open areas over the 
foot.  There was essentially no motion through the midtarsals 
or tarsalmetatarsal joint.  There was no motion through the 
subtalar joint or through the tibiotalar joint.  The foot was 
plantigrade and was essentially neutral to slightly 
externally rotated, with the hindfoot appearing neutral.  
There were some chronic changes of vascular insufficiency, 
but no skin necrosis.  Sensation appeared normal as was 
capillary refill.  There were multiple skin incisions from 
previous operations, which were well healed.  There were some 
changes in coloration about the incisions in terms of 
paleness when compared to the other skin, but no evidence of 
infection or drainage.  X-ray studies revealed a fusion 
throughout the tibiotalar as well as the subtalar and 
midtalar joints.  There also appeared to be fusion throughout 
the tarsalmetatarsal joints of the left foot.  The 4th toe 
was lost through the proximal phalanx.  The 4th metatarsal 
remained in place.  Some residual metallic fragments were 
noted on X-ray.  The impression was left foot tibiotalar, 
subtalar, midtarsal, and tarsalmetatarsal joint fusion, 
status post gunshot wound of the left foot with residual leg 
length discrepancy.  The examiner stated that it was arguable 
that the veteran would be equally served by amputation and 
suitable prosthetic, although he had been well-served by the 
previous surgeries.  

An examination was conducted by VA in October 1999.  The 
purpose of the examination was to determine whether the 
veteran's low back and right knee disorders were related to 
his shell fragment wound residuals.  Examination results of 
evaluation of the left foot were essentially the same as 
those described in November 1998.  

Diagnostic Code 5310 provides for the evaluation of injury to 
Muscle Group X, the muscles of the foot on the plantar and 
dorsal sides.  A maximum 30 percent evaluation is provided 
where there is severe muscle injury.

For ankylosis of the ankle, in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion or eversion deformity, a 
40 percent rating is warranted.  This is the highest 
evaluation permitted under this diagnostic code.  
38 C.F.R. § 4.71a, Code 5270.  

For loss of use of the foot, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a, Code 5167.  

For amputation at a lower level, permitting prosthesis, a 40 
percent rating is warranted.  38 C.F.R. § 4.71a, Code 5165.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  
38 C.F.R. § 4.68.  

The veteran is already receiving the maximum schedular 
evaluation for loss of use of the left foot under applicable 
regulations.  The current 40 percent maximum schedular rating 
is meant to compensate him for the related industrial 
impairment from his left foot shell fragment wound residuals.

This representative has requested consideration of assigning 
a higher rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  Although the statement of the case contains 38 
C.F.R. § 3.321(b)(1), the Board observes that the RO did not 
address the question of extraschedular evaluation directly.
 
The Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
circumstances of this case the Board finds no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There no indication that 
the left foot disorder has required recent hospitalization.  
The Board finds that the schedular 40 percent rating, with 
special monthly compensation on account of the loss of use of 
the left foot, which has been assigned adequately compensates 
him for his related industrial impairment.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.


ORDER

An increased rating for the residuals of a shell fragment 
wound of the left foot is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

